Citation Nr: 0606116	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-18 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUE

Entitlement to an increased level of special monthly 
compensation (SMC) based on the need for regular aid and 
attendance.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the RO.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2006.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  This includes 
notifying the veteran what specific evidence VA will secure 
on his behalf, and what specific evidence he personally must 
submit.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

A review of the claims file reveals that no correspondence 
was sent to the veteran informing him of the type of 
information and evidence necessary to support a claim of 
entitlement to Special Monthly Compensation based on the need 
for Regular Aid and Attendance, and the veteran was not 
informed what specific evidence VA would secure and what 
specific evidence he was required to secure.  

Hence, additional development is necessary regarding the 
claim in order to meet VA's duty to notify the veteran in 
obtaining evidence.  

Additionally, the Board notes that the most recent VA aid and 
attendance examination was conducted in September 2002.  The 
Board is of the opinion that a contemporaneous VA examination 
is warranted in order to adjudicate the veteran's claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims folder 
to ensure that appropriate notification 
and development action required by VCAA 
has been undertaken.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and resulting limitations of his 
disabilities.  A VA Form 21-2680 
(Examination for Housebound Status or 
Permanent Need for Regular Aid and 
Attendance) must be completed as well.  
The claims folder must be made available 
to the examiner and consideration of such 
should be reflected in the completed 
examination reports.  All indicated tests 
or studies should be accomplished.  The 
examiner should clarify the nature of the 
veteran's disabilities and provide a 
discussion as to the nature, frequency, 
duration, and severity of manifestations 
of such disabilities.  The examiner 
should comment upon the resulting 
limitations from the veteran's identified 
disabilities.  

After reviewing the claims file and 
examining the veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's service-connected disabilities 
alone preclude the ability to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable, or to 
feed himself, or to frequently adjust any 
special prosthetic or orthopedic 
appliances, to attend to the wants of 
nature, or whether the service-connected 
disabilities otherwise result in the need 
for assistance on a regular basis to 
protect the veteran from hazards or 
dangers incident to his daily 
environment.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the appellant should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  




 
 
 
 

